Citation Nr: 1039683	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.

4.  Entitlement to service connection for right knee 
patellofemoral syndrome.

5.  Entitlement to service connection for left knee 
patellofemoral syndrome.

6.  Entitlement to service connection for chronic cervical spine 
strain.

7.  Entitlement to a compensable rating for chemical injury 
residuals, bilateral eyes, diagnosed as photophobia with dry eye 
symptoms.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  
He also served as a member of the Coast Guard Reserve and Army 
National Guard, to include periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) after June 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2004 rating decision in which the RO, inter alia, 
denied the Veteran's claims for service connection for bilateral 
hearing loss, tinnitus, type II diabetes mellitus, claimed as due 
to herbicide exposure, left knee disability, right knee 
disability, and cervical spine disability.  In November 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2008, and later that month, the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals).

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  In connection with the hearing, the 
Veteran's representative submitted additional argument to the RO, 
which was forwarded to the Board, along with a signed waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).

In addition to the issues noted above, the Board notes that, in a 
May 2010 rating decision, the RO denied a compensable rating for 
chemical injury residuals, bilateral eyes, diagnosed as 
photophobia with dry eye symptoms.  In June 2010, the Veteran 
expressed disagreement with the denial of that claim.  

The Board's decision addressing the claims for service connection 
for bilateral hearing loss, for tinnitus, for patellofemoral 
syndrome of the right and left knees, and for chronic cervical 
spine strain will be set forth below.  The claims for service 
connection for type II diabetes mellitus and for a compensable 
rating for chemical injury residuals, bilateral eyes, diagnosed 
as photophobia with dry eye symptoms-for which the Veteran has 
completed the first of two actions required to place this matter 
in appellate status-are addressed in the remand following the 
order; these matters are being remanded to the RO, via the 
Appeals Management Center, in Washington, D.C., for further 
action.  VA will notify the Veteran when further action, on his 
part, is warranted.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected 
in the Veteran's service treatment records, the Veteran has 
credibly asserted in-service noise exposure, to include duty in 
engine rooms.

3.  The weight of the competent evidence establishes that the 
Veteran does not have hearing loss in either ear to an extent 
recognized as a disability for VA purposes; even if left ear 
hearing disability is assumed, that disability is not shown, by 
competent evidence, to be  medically related to service, to 
include noise exposure therein..

4.  No credible evidence of a tinnitus disability was shown in 
service, and the only competent opinion to address the question 
of whether there exists a nexus between the Veteran's in-service 
noise exposure and current tinnitus weighs against the claim.

5.  No evidence of right or left knee pain was noted during 
active duty service, the Veteran was not diagnosed with right or 
left knee disability during the Veteran's period of active 
service or ACDUCTRA, and there is no competent evidence of a 
nexus between any current right or left knee patellofemoral 
syndrome and service.

6.  No credible evidence of cervical spine symptoms was noted 
during active duty service, the Veteran was not diagnosed with a 
cervical spine disability during the Veteran's period of active 
service or ACDUCTRA, and there is no competent evidence of a 
nexus between any current cervical spine disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.             38 U.S.C.A. §§ 101 (22), (24), 
1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A.           §§ 101 (22), (24), 1101, 1110, 1112, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for right knee 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 101 (22), 
(24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

5.  The criteria for service connection for left knee 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 101 (22), 
(24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

6.  The criteria for service connection for chronic cervical 
spine strain are not met.  38 U.S.C.A. §§ 101 (22), (24), 1101, 
1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2003 pre-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence in 
his possession pertinent to the claim on appeal, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  
The rating decision on appeal reflects the initial adjudication 
of the claim after issuance of the July 2003 letter.  Hence, the 
July 2003 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.

The Board notes that in an August 2009 post-rating letter, the RO 
provided the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of information and evidence that impacts those 
determinations.  After issuance of the above-described notice, 
and opportunity for the Veteran and his representative to 
respond, the RO readjudicated the claims for a service connection 
as reflected in an April 2010 supplemental SOC (SSOC).  Hence, 
the Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, personnel, private, and 
VA treatment records, as well as the reports of April 2004, July 
2004, and October 2008 VA examinations.  Also of record and 
considered in connection with this matter are various written 
documents provided by the Veteran, and by his friends and his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in connection 
with any claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of these claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal,  at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's Reserve 
and National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing ACDUTRA 
or injury incurred or aggravated while performing INACDUTRA.  See 
38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

A.  Hearing Loss and Tinnitus

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claims for service 
connection for bilateral hearing loss and for tinnitus must be 
denied.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss due to 
noise exposure during his military service.  Specifically, he 
asserts that he was exposed to engine noise while serving on a 
ship in the Coast Guard while on active duty.  He also asserts 
that he had intermittent tinnitus while serving on active duty, 
but his tinnitus became constant sometime in 1999.

Service treatment records reflect that the Veteran's hearing was 
within normal limits at entrance and separation from active duty 
service.  At separation in 1977, audiological evaluation revealed 
the following:



HERTZ





500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
10
15
20

In March 1991, on testing for the Coast Guard Reserve, the 
Veteran also had hearing within normal limits, for VA purposes.

On audiological evaluation at a March 2000 over-40 retention 
examination, testing revealed pure tone thresholds, in decibels, 
as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
15
5
20
25
20
LEFT
15
10
30
40
30

The report of a July 2004 VA audiological evaluation reflects 
that on testing, pure tone thresholds, in decibels, were:


HERTZ





500
1000
2000
3000
4000
RIGHT
10
10
15
30
20
LEFT
5
0
20
25
20

Speech discrimination scores were 96 percent, bilaterally.  The 
audiologist found that the Veteran had normal hearing, and did 
not have a hearing loss disability as defined by 38 C.F.R. § 
3.385.  The Veteran also complained of a nearly constant buzzing 
sound, bilaterally.  He felt that his tinnitus had increased 
during the past five years.  The Veteran had no significant post-
service noise exposure.  

The audiologist opined that the Veteran did not suffer from 
military noise induced hearing loss and tinnitus because although 
the Veteran was exposed to in-service acoustic trauma, he wore 
hearing protection.  Further, his hearing was nearly entirely 
within normal limits, and actually better, overall, than might be 
expected due to aging alone.  Thus, the examiner also opined that 
without significant noise-induced hearing loss, it was also 
unlikely that the Veteran's mild tinnitus was due to military 
noise exposure.  

First addressing the matter of in-service injury, the Board notes 
that the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma.  However, the Veteran is competent to assert the 
occurrence of an in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In 
this regard, the Veteran has reported that he worked in engine 
rooms during his active duty service.  Given the circumstances of 
the Veteran's service, the Board finds that he was likely exposed 
to some, and possibly significant, noise exposure in service as a 
result of his time in an engine room.  Thus, although there is no 
objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions of 
in-service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the Board notes that, while 
March 2000 National Guard retention audiometric testing results 
established left ear hearing loss to an extent recognized as a 
disability for VA purposes, such disability was not demonstrated 
on recent VA testing in July 2004.  The Board also points out 
that the July 2004 audiometric results were far below the 
criteria for a hearing loss disability set forth in 38 C.F.R. § 
3.385 (as the Veteran's right ear speech discrimination score was 
94 percent), and finds that there is a strong likelihood that the 
Veteran's results at his retention examination were inaccurate.  
The evidence presents a strong indication that the Veteran does 
not suffer from a current hearing loss disability in either ear 
to an extent recognized as a disability for VA purposes.  

The Board further points out that, even if it was to assume that 
the March 2000 examination establishes left ear hearing loss 
disability, considering the totality of the record-to 
particularly include statements made by the July 2004 VA 
audiologist-the collective evidence does not support a finding 
that there exists a medical nexus between current left ear 
hearing loss and service.  As indicated above, the audiologist 
opined that the Veteran did not suffer military-noise induced 
hearing loss or tinnitus.  The VA examiner also noted that the 
Veteran's hearing was actually better than it might be expected 
due to the aging process alone.  The Board accepts this opinion 
as probative and dispositive evidence on the medical nexus 
question, based as it was upon full consideration of the 
Veteran's service and post-service records, including the 
Veteran's assertions, as well as supported by stated rationale.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative 
value of a physician's opinion depends in part on the reasoning 
employed by the physician and whether or not (or the extent to 
which) he reviewed prior clinical records and other evidence). 

Thus, the only competent medical opinion to directly address 
whether either a current hearing loss disability is related to 
the Veteran's military service weighs against the claim.  
Significantly, neither the Veteran nor his representative has 
presented or identified a contrary medical opinion that, in fact, 
supports the claim.

Regarding tinnitus, as indicated, service treatment records show 
that the Veteran has claimed that he noted intermittent tinnitus 
during service, but has suffered from an increase in symptoms 
since approximately 1999.  The Board points out that a layperson 
is competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Veteran is also competent to testify about observable symptoms or 
injury residuals, such as tinnitus (i.e., ringing in his ears).  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, the Veteran is competent to report a 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this case, the Veteran is competent to state that he suffered 
from occasional ringing in his ears during service, and the Board 
finds that this statement is credible.  The Veteran, however, 
noted that he experienced periodic ringing in the ears 
immediately after leaving the engine rooms during active duty 
service, but also asserted that his tinnitus did not increase 
until 1999.  At his Travel Board hearing, the Veteran testified 
that he first complained of tinnitus during service in the Army 
National Guard in 1987.  However, on a Report of Medical History 
report in March 1991 and in March 2000, the Veteran specifically 
denied hearing loss and ear trouble.  Thus, although the Veteran 
stated that he experienced periodic symptomatology of ringing in 
his ears in service immediately after noise exposure-and the 
Board finds this claim credible-continuity of symptomatology 
relating to a tinnitus disability has not been established by 
credible evidence.

Significantly, the only competent medical opinion to directly 
address whether either a current tinnitus disability is related 
to the Veteran's military service weighs against the claim.  In 
rendering his opinion, the examiner considered the Veteran's lay 
statements of periodic in-service ringing in his ears.  However, 
the objective evidence of record indicated that the Veteran's 
tinnitus was not related to active duty service.  Neither the 
Veteran nor his representative has presented or identified a 
contrary medical opinion that, in fact, supports the claim for 
tinnitus.

Finally, as for any direct assertions by the Veteran and/or his 
representative that he has current loss hearing loss disability, 
or that there exists a medical nexus between either tinnitus or 
hearing loss and the Veteran's military service, such evidence 
provides no basis for allowance of any claim.  The matters of 
diagnosis and etiology and As indicated above, the matter on 
which this claim turns is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown to 
be other than laypersons without the appropriate medical training 
and expertise, neither is competent to render a diagnosis or 
probative (persuasive) opinion on such a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for bilateral hearing loss and tinnitus 
must be denied.  In reaching the conclusion to deny each claim, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Right and Left Knee Patellofemoral Syndrome and Cervical 
Strain

1.  Background

Service treatment records from active duty in the Coast Guard 
contain no complaints of cervical spine or knee pain or 
symptomatology.  At separation in 1977, the Veteran denied 
recurrent back pain, "trick" or locked knee, and joint 
deformities.  In March 2000, on a periodic Report of Medical 
History for the Army National Guard, the Veteran denied swollen 
or painful joints, joint deformities, "trick" or locked knee, 
and recurrent back pain or any back injury, writing he was in 
good health.  The examining physician noted that the Veteran had 
no current health problems and passed the Army Physical Fitness 
Test without problem.  On another March 2000 form, the Veteran 
reported that he ran 12 miles per week, did regular strength 
training, weight lifting, and performed regular sit-ups and 
pushups.  In May 2002, the Veteran complained of left knee pain, 
exacerbated by running and jumping for the past seven years.  The 
Veteran was provided with a 30-day no running and jumping 
profile.  In January 2004, the Veteran was provided with a 
permanent profile due to his diabetes mellitus and upper and 
lower back pain.

On his December 2002 claim for service connection, the Veteran 
noted that his upper back and neck pain began in December 1999 
and his bilateral knee pain began in March 1999.  On July 2004 VA 
examination, the Veteran asserted that he injured his cervical 
spine during heavy lifting work requirements on active duty in 
1974.  He stated that he went to the corpsman on the ship and was 
told he had a sprain or strain, provided with Motrin, and 
returned to duty the next day.  The Veteran also noted that he 
fell during National Guard training in 2001 while carrying 
another soldier resulting in "significant low back pain."  No 
neck or knee pain or injury related to this incident was reported 
at the July 2004 examination.  Instead, the Veteran asserted that 
atraumatic pain began in his knees in 1999 or 2000, which was 
usually exacerbated while running during National Guard training.  
Trauma to the knees was specifically denied.

In February 2005, a former soldier in the Veteran's National 
Guard unit submitted a statement that the Veteran's neck and knee 
pain began during ACDUTRA in August 1999 when the Veteran was 
carrying another soldier and fell, injuring his knees and neck.

In March 2005, a former medic provided a statement that the 
Veteran injured his left knee in August 1999 on ACDUTRA and was 
issued a limited 30-day profile.  The former medic also noted 
that at the time of the August 1999 injury, the medic had been 
aware that the Veteran had a pre-existing knee problem that 
originated while on active duty attending a military occupational 
skill qualification course.

In October 2008, the Veteran reported to a VA examiner that he 
developed neck pain around 2000 with associated headaches and 
tingling in his arm.  Notably, the Veteran mentioned the 1999 
National Guard fall on ACDUTRA in relation to his lumbar spine 
only.  The Veteran reported that in 1999, he began getting 
increased knee pain worse during his military monthly weekends 
(INACDUTRA).  During the rest of the month, however, the Veteran 
would walk six miles a day for work and fitness, do strength 
training, and backpack in the mountains once a month.  The 
Veteran specifically denied any events of trauma to or twisting 
of either knee, and was recreationally running on a regular basis 
until 2002, when he switched to using a treadmill instead of 
running.

In a February 2009 rating decision, the RO conceded the 
occurrence of the 1999 National Guard injury, and granted the 
Veteran service connection for his low back.

In October 2009, the Veteran's private physician submitted a 
statement on the Veteran's behalf, noting that the Veteran 
bilateral knee pain began after the 1999 National Guard injury, 
which caused immediate onset of lower back pain, as well as 
bilateral leg pain, including his knees.  She noted that 
bilateral knee films taken in October 2008 revealed no marked 
findings of the right knee, but revealed a left knee rotational 
abnormality or positioning that was not supported by an obvious 
structural abnormality.  The Veteran reported that since the 
original injury in 1999, he has had occasional giving out of his 
left knee while walking.  Notably, this examiner provided the 
same opinion regarding the Veteran's low back disability in March 
2008.  In that letter, she noted that the Veteran's 1999 injury 
caused him "severe lower back pain that had radiated to his 
legs."  No mention of any other injury associated with this 
incident was made until after the Veteran received service 
connection for his low back.

During his June 2010 Board hearing, the Veteran only argued that 
the onset of his bilateral knee and neck disabilities was in 
1999, when he fell during National Guard training.

In sum, the Veteran (and his friends, on his behalf) has asserted 
that his cervical spine strain began while lifting during active 
duty service in 1974, after an injury during ACDUTRA in 1999, and 
in 2000.  The Veteran has also denied trauma or twisting 
accidents to his knees, asserted that he incurred trauma to both 
knees when he fell on ACDUTRA in 1999, argued that he developed 
atraumatic pain in his knees in 1999 or 2000 which was aggravated 
by running during INACDUTRA, and he had pre-existing knee 
problems that occurred during a military occupational skill 
qualification course that were aggravated by the 1999 fall.  He 
has also asserted that he continued running recreationally until 
2002, but his knees were specifically aggravated by running 
during INACDUTRA as early as 1999.

In adjudicating a claim, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The Board also has a duty to assess the 
credibility and weight given to the evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

At the outset, the Board has carefully considered the statements 
of the Veteran and his friends indicating that the Veteran 
injured his knees during ACDUTRA, aggravated his knees during 
INACDUTRA, and injured his cervical spine during service and/or 
ACDUTRA.  The Veteran is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Veteran is also competent to testify about 
observable symptoms or injury residuals, such as pain or 
swelling.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, 
451 F.3d at 1337 (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence).

While the Veteran and his friends are certainly competent to 
assert that the Veteran injured and/or suffered increased 
symptomatology of his knees during ACDUTRA/INACDUTRA and his 
cervical spine during active duty service and/or ACDUTRA, in this 
case, the Board finds that these statements are inconsistent with 
both contemporaneous medical records and the Veteran's own 
reported medical history.

First, the Veteran asserted that his cervical spine disability 
began in 1999 (on his claim for service connection).  Then, at a 
July 2004 VA examination, he asserted that he injured his 
cervical spine while lifting heavy items during active duty 
service in 1974.  At separation in 1977, however, the Veteran 
specifically denied a history of or current recurrent back pain.  
Subsequently, the Veteran asserted that he began having neck pain 
in 2000 associated with headaches and numbness.  The Veteran 
thereafter asserted that he originally suffered a neck injury 
during a fall on ACDUTRA with the National Guard in 1999.

Similarly, the Veteran originally asserted that his knees began 
hurting without any incident of trauma sometime in 1999 or 2000 
and were aggravated during INACDUTRA physical training.  The 
Veteran specifically denied a history of twisting or traumatic 
accidents to his knees.  However, he eventually claimed that he 
injured his knees during his fall during ACDUTRA in 1999, 
asserting trauma and injury to both knees (although, notably, his 
friends have submitted statements that the Veteran injured his 
left knee only).

The Board finds the Veteran's assertions of atraumatic knee pain 
to be credible, as they are supported by the evidence of record 
that reflects that the Veteran complained of knee pain during 
running in May 2002 and denied knee problems in March 2000-after 
his 1999 injury on ACDUTRA.

The Board also finds, however, that the Veteran's other 
assertions regarding his in-service or ACDUTRA injuries to his 
knees and cervical spine to lack credibility due to the 
conflicting nature and inconsistencies of these statements.  As 
noted above, although the Veteran claimed that he injured his 
cervical spine when lifting heavy objects in 1974, on separation 
in 1977, he specifically denied recurrent back pain and continued 
to deny back pain on Reports of Medical History until 2004.

Although VA has conceded the occurrence of the fall while on 
ACDUTRA in 1999, resulting in a low back disability, the Board 
finds that when seeking treatment from physicians and during VA 
examinations, the Veteran initially only related his low back 
injury to this incident and never mentioned injuring his cervical 
spine or knees.  After he was granted service connection for his 
low back disability, as due to an injury sustained during this 
incident, the Veteran began to assert that his knees and cervical 
spine were also injured during his 1999 fall on ACDUTRA.

Statements made for the purpose of medical diagnosis or treatment 
are exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper diagnosis 
or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate).  
Notably, on a March 2000 Report of Medical History-less than a 
year after this fall occurred-the Veteran specifically denied 
back pain, joint pain, knee problems, and a history of any back 
injury.  This is strong evidence that the Veteran did not injure 
his knees or cervical spine during his fall on ACDUTRA in 1999.  
The Board affords these statements more probative weight than 
those made in furtherance of the Veteran's claims for service 
connection.  See id.; Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (a pecuniary interest may affect the credibility of a 
claimant's testimony).

For these reasons, the Board finds that the Veteran's multiple, 
conflicting histories concerning his knees and cervical spine to 
be seriously lacking in credibility.  As discussed above, the 
Board only finds that Veteran's original assertions that he 
developed bilateral knee pain, without trauma or injury, sometime 
in 1999 or 2000 credible, as these statements were made for the 
purposes of receiving medical diagnosis and treatment and are 
supported by the evidence of record.  Therefore, as the Board 
finds the Veteran's other assertions to be lacking in 
credibility, they will not be further discussed in the analysis 
below.

2.  Analysis

a.	 Cervical Spine

Considering the pertinent evidence in light of the governing 
legal authority and based on its credibility determinations as 
discussed above, the Board finds that the Veteran's claim for 
service connection for chronic cervical spine strain must be 
denied.

The evidence of record clearly establishes that the Veteran has a 
current cervical spine disability, as reflected, for example, in 
an October 2008 VA examination showing a diagnosis of chronic 
cervical spine strain.  However, the preponderance of the 
evidence of record simply fails to establish that his chronic 
cervical spine strain is medically related to any incident of 
service, to include ACDUTRA and INACDUTRA.

The relevant evidence of record regarding the Veteran's claim for 
service connection for chronic cervical spine strain includes VA 
examination reports, private treatment records, and service 
treatment records.

Service treatment records from active duty in the Coast Guard 
contain no complaints of cervical spine pain.  At separation in 
1977, the Veteran denied recurrent back pain.  In March 2000, on 
a periodic Report of Medical History for the Army National Guard, 
the Veteran denied recurrent back pain or any back injury, 
writing he was in good health.  The examining physician noted 
that the Veteran had no current health problems and passed the 
Army Physical Fitness Test without problem.  On another March 
2000 form, the Veteran reported that he ran 12 miles per week, 
did regular strength training, weight lifting, and performed 
regular sit-ups and pushups.  In January 2004, the Veteran was 
placed on permanent profile due to his diabetes mellitus and 
upper and lower back pain.

A clinical progress note dated in June 2003 contained complaints 
of upper back pain with bilateral paresthesias radiating down 
both arms.  The Veteran was seeing a chiropractor about every 
other week with good benefit.  The Veteran was unable to do a 
sit-up.  X-rays reflected increasing degenerative arthritis of 
the lower cervical spine.

On July 2004 VA examination, the Veteran asserted that he 
suffered cervical spine pain after heavy lifting work 
requirements in 1974.  On physical examination of the cervical 
spine, the Veteran had significantly prominent T1 with a slight 
kyphosis of the cervical spine with normal posture.  There was no 
congenital or acquired torticollis.  The head and neck were 
symmetric and atraumatic.  There was no asymmetry of the 
supraclavicular fossa, obvious masses, or significant areas of 
tenderness or protuberances.  There was some tenderness in the 
midline and in the intervertebral spaces in the cervical spine, 
at C3-C7, on palpation.  There was no focal or regional atrophy 
of the upper extremities, neck, or shoulder muscles.  
Neurological and strength examinations were normal.  The 
examining nurse practitioner acknowledged that there was no 
information noted in the claims file regarding this injury.  He 
diagnosed the Veteran with chronic myofascial pain of the 
trapezius and capitis muscles.  The examiner found that it was at 
least as likely as not that the Veteran's pain was caused by 
strenuous lifting requirements while on active duty.  No 
rationale and no further discussion of the Veteran's claims file 
were provided.

A July 2007 MRI of the neck revealed mild degenerative disc 
disease involving the C5-C6 and C6-C7 levels associated with mild 
straightening of the cervical spine.

A June 2008 cervical spine series revealed mild degenerative disk 
narrowing involving C5-6 and C6 disk spaces.

On October 2008 VA examination, the Veteran reported that he 
developed neck pain around 2000 with associated headaches and 
tingling in his arms.  His symptoms gradually worsened.  
Occupationally, the Veteran had no time loss, restrictions, or 
accommodations because of his neck and upper back.  The Veteran 
continued to exercise five days per week.  The impression was 
chronic strain of the cervical-thoracic spine, with age-related 
degenerative changes in his cervical spine.  The examining 
physician noted that he was unable to find medical records or 
Veteran history relating his onset of his cervical spine to any 
specific event or time of service in the military.  With the 
unavailable information, the examiner found that it would be 
speculative for him to attribute the Veteran's cervical thoracic 
pain to military service.

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A 
medical opinion may not be discounted solely because the examiner 
did not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).

The Board finds the July 2004 VA nurse practitioner's opinion 
relating the Veteran's chronic myofascial pain of the trapezius 
and capitis muscles to heavy lifting in service in 1974 without 
rationale and based on an inaccurate history provided by the 
Veteran.  The nurse practitioner also failed to discuss the 
significance of the Veteran's consistent denials of back pain and 
back injury of record.  As noted above, the Board does not find 
the Veteran's assertion of a neck injury in 1974 to be credible, 
as it is internally inconsistent with the Veteran's subsequent 
denials of back pain or injuries.  As a medical opinion can be no 
better than the facts alleged by the Veteran, an opinion based on 
an inaccurate (or unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Here, because the Veteran 
provided an inaccurate medical history to the VA examiner, the 
Board cannot attach any significant probative value to a medical 
opinion that is clearly based on an inaccurate history.  
Therefore, the VA nurse practitioner's opinion must be accorded 
little, if any, evidentiary weight.

The other opinion of record, from the October 2008 VA examiner, 
finds that a nexus opinion could not be provided for the 
Veteran's cervical spine disability and service without resort to 
speculation.  The Board points out that the award of service 
connection is to be made without resort to speculation.  See 38 
C.F.R. 3.102 (2009).  Significantly, neither the Veteran nor his 
representative has presented, or identified any contrary medical 
opinion, i.e. a medical opinion that, in fact, supports a finding 
that there exists a medical nexus based on the competent and 
credible evidence of record, between current chronic cervical 
spine strain and service.

b.  Right and Left Knees

Considering the pertinent evidence in light of the governing 
legal authority and based on its credibility determinations as 
discussed above, the Board finds that the Veteran's claims for 
service connection for right and left knee patellofemoral 
syndrome must be denied.

The evidence of record clearly establishes that the Veteran has a 
current bilateral knee disability, as reflected, for example, in 
an October 2008 VA examination showing a diagnosis of right and 
left knee patellofemoral syndrome.  However, the preponderance of 
the evidence of record simply fails to establish that either his 
right or  left knee patellofemoral syndrome is medically related 
to any incident of service, to include ACDUTRA and INACDUTRA.

The relevant evidence of record regarding the Veteran's claim for 
service connection for right and left knee patellofemoral 
syndrome includes VA examination reports, private treatment 
records, and service treatment records.

As discussed in detail above, the Veteran credibly asserts, and 
the evidence of record supports, that he developed atraumatic 
knee pain sometime in the late 1990's.

Service treatment records from active duty in the Coast Guard 
contain no complaints of knee pain.  At separation in 1977, the 
Veteran denied joint deformities.  In March 2000, on a periodic 
Report of Medical History for the Army National Guard, the 
Veteran denied swollen or painful joints, joint deformities, and 
"trick" or locked knee.  The examining physician noted that the 
Veteran had no current health problems and passed the Army 
Physical Fitness Test without problem.  On another March 2000 
form, the Veteran reported that he ran 12 miles per week, did 
regular strength training, weight lifting, and performed regular 
sit-ups and pushups.  In May 2002, the Veteran complained of left 
knee pain for the past seven years, exacerbated by running and 
jumping.  The Veteran was provided with a 30-day no running and 
jumping profile.  In January 2004, the Veteran was placed on 
permanent profile due to his diabetes mellitus and upper and 
lower back pain.

On July 2004 VA examination, the Veteran reported atraumatic pain 
beginning as aching in his knees in 1999 or 2000.  This was 
usually exacerbated by running during training in the National 
Guard.  On physical examination of the knees, no genu deformity 
was found.  There was some very mild genetic bowing of the femur.  
The architecture of the joint did not reveal degeneration to 
include prepatellar bursitis, extosis, suggestions of effusion, 
hermthrosis, or pyarthrosis, or space-occupying lesions.  The 
patella had some crepitus with compression but no significant 
pain.  The examiner noted that the examination was mostly 
clinically normal, with a finding of mild to moderate 
compartmental degenerative joint disease, probably not related to 
injuries or situations claimed while on active duty, but 
impossible to resolve without resorting to mere speculation.

In May 2008, the Veteran's treating private physician submitted a 
statement noting that the Veteran had been treated for bilateral 
knee pain.  The physician noted that he could not attest to 
causation.

The Veteran was afforded another VA examination in October 2008.  
The Veteran reported that in 1999, he began getting increased 
knee pain, worse during his monthly military weekends where he 
would run three miles twice during the weekend and carry a 30-
pound pack five to six miles.  During the rest of the month, he 
walked about six miles a day for work and fitness, was doing 
regular strength training, and was backpacking the mountains once 
a month.  The Veteran denied any events of trauma or twisting.  
He was recreationally running on a regular basis until 2002.  
Occupationally, he called in sick about five days per year 
because of a sore knee, but had no other time loss, restrictions, 
or accommodations.

The Veteran had no catching, locking, subluxation, or redness in 
his knees on either side, but stated that his right knee had 
given way while he was walking at a normal pace six times in the 
past year.  He reported occasional swelling on location.  The 
Veteran walked without a limp.  The Veteran was diagnosed with 
patellofemoral syndrome bilaterally.

The examiner noted that with the currently available information, 
his knee disability began some eight years ago without any 
particular event or injury.  The Veteran remained diligent about 
pursuing his physical fitness throughout the years and appeared 
to have been putting out maximum physical performance both in the 
military and at home doing his daily exercises.  With a lack of a 
particular event, the examiner found that it would be mere 
speculation for him to attribute his knee disability specifically 
to his military service.  It was his opinion, however, that any 
increased symptoms he had during military training at maneuvers 
were an increase in symptoms of a disability that was an ongoing, 
existing disability, and not caused by any specific injury or 
event.

In October 2009, the Veteran's private physician submitted a 
statement on the Veteran's behalf, noting that the Veteran 
bilateral knee pain began after a 1999 National Guard injury, 
which caused immediate onset of lower back pain, as well as 
bilateral leg pain, including his knees.  She acknowledged that 
bilateral knee films taken in October 2008 revealed no marked 
findings of the right knee, but noted that the films revealed a 
left knee rotational abnormality or positioning that was not 
supported by an obvious structural abnormality.  The Veteran 
reported that since the original injury in 1999, he had 
occasional giving out of his left knee while walking.

As previously discussed, when reviewing such medical opinions, 
the Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens, 7 Vet. App. at 433.  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert, 5 Vet. App. 30.

The Board finds the October 2009 private physician's opinion 
relating the Veteran's left knee disability to his injury in 1999 
was based on an inaccurate history provided by the Veteran.  As 
noted above, the Board does not find the Veteran's assertion of a 
an injury to his knees in 1999 to be credible, as it is 
internally inconsistent with the Veteran's subsequent denials of 
occurrence of trauma or injury.  As a medical opinion can be no 
better than the facts alleged by the Veteran, an opinion based on 
an inaccurate (or unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal, 5 Vet. App. at 461; Swann, 
5 Vet. App. at 233; Black, 5 Vet. App. at 180.  Here, because the 
Veteran provided an inaccurate medical history to his private 
physician, the Board cannot attach any significant probative 
value to a medical opinion that is clearly based on an inaccurate 
history.  Therefore, the private physician's opinion must be 
accorded little, if any, evidentiary weight.

The other opinion of record, from the October 2008 VA examiner, 
finds that a nexus opinion could not be provided for the 
Veteran's bilateral knee disability and service without resort to 
speculation.  The Board points out that the award of service 
connection is to be made without resort to speculation.  See 38 
C.F.R. 3.102.  Notably, however, the Veteran has not asserted 
that his knee disabilities began during active duty service, and 
there is no evidence of record to indicate that the Veteran had 
any knee problems in service.

Regarding the Veteran's claims of aggravation during running on 
weekend drills, the Board observes that the applicable laws and 
regulations permit service connection only for disability 
resulting from injury incurred or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  As 
the Veteran has not alleged any injury to his knees during 
INACDUTRA, any assertions of aggravation due to physical training 
are not relevant to his claim for service connection.  Regarding 
any claims that the Veteran's knees were aggravated by maneuvers 
performed during ACDUTRA, the October 2008 examiner found that 
the Veteran's complaints of increased symptomatology represented 
merely an increase in symptoms, and were not caused by any 
specific injury or event.  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Accordingly, there is no basis in the record for a finding that 
the Veteran's right or  left knee disability was permanently 
worsened during ACDUTRA, a necessary finding to support a showing 
of in-service aggravation.  Id.

3.  Both claims

Finally, as for any direct assertions by the Veteran, his 
friends, and his representative that there exists a medical nexus 
between his current cervical spine and bilateral knee 
disabilities and the Veteran's military service, such evidence 
provides no basis for allowance of the claims.  As indicated 
above, the matter on which this claim turns is within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran, his friends, and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, neither 
is competent to render neither a diagnosis nor a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The Board 
acknowledges that the Veteran's friend who was a former medic has 
likely had medical training; however, for the reasons previously 
discussed, the Board finds his statements on a nexus opinion to 
be lacking credibility.  Hence, the lay assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for chronic cervical spine strain, as well 
as for right and left knee patellofemoral syndrome, must be 
denied.  In reaching the conclusion to deny each claim, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for right knee patellofemoral syndrome is 
denied.

Service connection for left knee patellofemoral syndrome is 
denied.

Service connection for chronic cervical spine strain is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for type II diabetes 
mellitus is warranted.

The Veteran asserts that he was exposed to herbicides during 
active duty service, and this exposure caused his diabetes 
mellitus.  On July 2004 VA examination, the Veteran asserted that 
he personally defoliated areas on the islands of Alaska with 
herbicides.  He claimed that the herbicides were made by the same 
company that made Agent Orange for use in Vietnam.

A review of the Veteran's Coast Guard service medical and 
personnel records reveal that the Veteran was aboard the United 
States Coast Guard vessel, Planetree, which was in Juneau, Alaska 
from December 1974 through June 1975.  The Veteran does not 
allege that he served in Vietnam.

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a veteran without Vietnam service 
with competent evidence of herbicide exposure, who develops one 
of the aforementioned conditions.

In March 2009 correspondence, the RO requested that the Veteran 
provide information regarding when, where, and how he was exposed 
to herbicides, in order to establish exposure to herbicides.  The 
Veteran failed to respond to this request.  The RO continued to 
deny his claim for service connection for diabetes mellitus, as 
reflected in an April 2010 SSOC, without conducting any research.

In accordance with VA's Adjudication Manual Rewrite, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 10(n), which instructs 
how to verify herbicide exposure on a factual basis in locations 
other than Vietnam during the Vietnam Era, the RO is required to 
ask the veteran for the approximate dates, location, and nature 
of the alleged exposure.  If the veteran responds, the RO is 
instructed to furnish the veteran's detailed description of 
exposure to Compensation and Pension Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and request a review of the 
Department of Defense's inventory of herbicide operations to 
determine whether herbicides were used as alleged.  Even if the 
veteran does not respond, the RO is required, at the very least, 
to refer the case to the U.S. Army and Joint Services Records 
Research Center (JSRRC) coordinator to make a formal finding that 
sufficient information required to verify herbicide exposure does 
not exist, and decide the claim based on the evidence of record.

Although the Veteran did not respond to the letter, the 
information requested by the RO is available in the Veteran's 
personnel records and diabetes mellitus VA examination report.  
Further, even though the Veteran did not respond to a request for 
more information, the RO did not follow the instructions as set 
forth in the M21-1MR.  Thus, the duty to assist has not been met 
as to this claim and further development is required.

On remand, the RO should attempt to verify the Veteran's alleged 
herbicide exposure by following all required steps set forth in 
VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 10(n).  If the Veteran does not respond to 
any request(s) for more information, the RO should submit a 
detailed description of all relevant evidence of record of 
alleged exposure to Compensation and Pension Service via e-mail 
at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the 
Department of Defense's inventory of herbicide operations to 
determine whether herbicides were used as alleged.

While this matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient treatment 
records from the VA Medical Center in Roseburg, Oregon, dated 
through April 19, 2010.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA treatment and/or evaluation of the Veteran since April 19, 
2010.  The RO should follow the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, the 
RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim for service 
connection for diabetes mellitus.  The RO's letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim for type II diabetes 
mellitus.  The RO's adjudication of the claim should include 
consideration of all records added to the claims file since the 
RO's last adjudication of the claim-to include, for the sake of 
efficiency, records submitted during the Board hearing.

As a final point, as indicated in the Introduction, above, the 
claims file reflects that the Veteran has filed a timely NOD with 
the May 2010 rating decision regarding a denial for a compensable 
rating for chemical injury residuals, bilateral eyes, diagnosed 
as photophobia with dry eye symptoms.

By filing a timely NOD with the denial of an increased rating, as 
noted above, the Veteran has initiated appellate review on this 
issue.  38 C.F.R. § 20.302(a) (2009).  However, the RO has yet to 
issue a SOC with respect to this claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2008); Manlincon v. 
West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Consequently, the claim for a compensable rating for chemical 
injury residuals, bilateral eyes, diagnosed as photophobia with 
dry eye symptoms must also be remanded to the RO for the issuance 
of an SOC.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate status, 
a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran and 
his representative an SOC addressing the 
claim for a compensable rating for chemical 
injury residuals, bilateral eyes, diagnosed 
as photophobia with dry eye symptoms.  The RO 
should also furnish a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford them 
the applicable time period for submitting a 
perfected appeal on that issue.

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-specifically, the 
claim for a compensable rating for 
chemical injury residuals, bilateral 
eyes, diagnosed as photophobia with dry 
eye symptoms-a timely appeal must be 
perfected (here, the later of 60 days 
after the issuance of the SOC or one 
year after the May 2010 rating 
decision).

2.  The RO should obtain from the Roseburg 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since April 19, 2010.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

3.  The RO should furnish to the Veteran and 
his representative a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for type II 
diabetes mellitus that is not currently of 
record.

The RO should also request that the Veteran 
submit the approximate dates, location, and 
nature of the alleged herbicide exposure.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.  

5.  The RO should attempt to verify the 
Veteran's alleged herbicide exposure by 
following all required steps set forth in 
VA's Adjudication Manual Rewrite, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
10(n).  Even if the Veteran does not 
respond to any request(s) for more 
information, the RO should submit a detailed 
description of all relevant evidence of 
record of alleged exposure (including, but 
not limited to, the spraying of herbicide by 
members stationed onboard the Coast Guard 
vessel Planetree in Alaska from December 1974 
through June 1975) to Compensation and 
Pension Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and request a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used as 
alleged.  If a negative response is received, 
the RO should refer the case to the JSRRC 
coordinator to make a formal finding that 
sufficient information required to verify 
herbicide exposure does not exist.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for type II diabetes mellitus.  The RO should 
adjudicate the claim in light of all 
pertinent evidence (to particularly include 
all that added to the claims file since the 
RO's last adjudication of this claim, to 
include that submitted during the Board 
hearing).

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response.  

9.  The RO is reminded that it should not 
return the claims file to the Board 
until the Veteran perfects an appeal of 
the claim for a compensable rating for 
chemical injury residuals, bilateral 
eyes, diagnosed as photophobia with dry 
eye symptoms, or the time period for 
doing so expires, whichever occurs 
first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


